Per Curiam.
In this workers' compensation case, the Claimant appeals an order of the Judge of Compensation Claims ("JCC") denying his claim for continued palliative care for a November 2002 injury. He claims the JCC reversibly erred in finding the E/C satisfied its burden of proving a break in the causal chain and by failing to find waiver by the E/C under section 440.20(4), Florida Statutes. We disagree and affirm. See Teco Energy, Inc. v. Williams , 234 So.3d 816 (Fla. 1st DCA 2017).
AFFIRMED .
Osterhaus, Winokur, and M.K. Thomas, JJ., concur.